        Case 1:18-cv-00790-KMW Document 32 Filed 04/27/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  STEPHANIE SINCLAIR,                                                 1:18-CV-00790
                                                                      (KMW)
                              Plaintiff,
  v.
                                                                      ECF CASE
  ZIFF DAVIS, LLC, and MASHABLE, INC.,
                                                                      ORAL
                            Defendants.                               ARGUMENT
                                                                      REQUESTED


   MOTION FOR RECONSIDERATION OF APRIL 13, 2020 OPINION AND ORDER
        DISMISSING PLAINTIFF’S SECOND AMENDED COMPLAINT

       Plaintiff Stephanie Sinclair (“Plaintiff”) respectfully submits her motion for consideration

regarding the Court’s April 13, 2020 Order and Opinion granting Defendants Ziff Davis and

Mashable Inc.’s Rule 12(b)(6) Motion (the “Motion”)(ECF No. 18) that dismissed Plaintiff’s

Second Amended Complaint (“SAC”) with prejudice (the “Order”)(ECF No. 31). The Court

found, “that Mashable used Plaintiff’s photograph pursuant to a valid sublicense from Instagram,

and that Plaintiff fails to state a claim for copyright infringement against Ziff Davis. Therefore,

the Second Amended Complaint is DISMISSED.” Id.

       In her SAC, Plaintiff plead that there was no license (contract) with Instagram and no

sublicense with Mashable or Ziff Davis. See SAC ¶49. Plaintiff respectfully moves to reconsider

the Court’s Order on the following three points. First, Mashable bears the burden of proving

there is a license, not Plaintiff. Second, the Court ignored key material terms in Instagram’s API

Platform Policy (A. General Term 11) and disputed fact questions exist as to whether Mashable

violated the API policies. Lastly, Ziff Davis controls Mashable and must remain a party. A jury

would be required to answer this fact question: Did Mashable “Comply with any requirements

                                                                                                      1
        Case 1:18-cv-00790-KMW Document 32 Filed 04/27/20 Page 2 of 11



or restrictions imposed on usage of Instagram user photos and videos ("User Content") by

their respective owners?” See Instagram Platform Policy Terms (A-11). The answer is a

resounding “no.” The Court should not decide this fact question; a jury should.

I. STANDARD OF REVIEW

       Plaintiff moves for reconsideration under Local Rule 6.3, which is governed by the same

standard as Federal Rules of Civil Procedure 59(e) and 60(b). In re Facebook, Inc., IPO Sec. &

Derivative Litig., 43 F. Supp. 3d 369, 373 (S.D.N.Y. 2014), aff'd sub nom. Lowinger v. Morgan

Stanley & Co. LLC, 841 F.3d 122 (2d Cir. 2016). ….“reconsideration will generally be denied

unless the moving party can point to controlling decisions or data that the court overlooked.”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012), as amended

(July 13, 2012) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.1995).

Alternatively, the Court should grant a motion for reconsideration if the moving party

demonstrates “…the need to correct a clear error or prevent manifest injustice.” Facebook, 43 F.

Supp. at 373 (quoting Schoolcraft v. City of New York, 298 F.R.D. 134, 136 (S.D.N.Y.2014)).

       Here, Plaintiff respectfully submits that the Court must deny the Motion due to

overlooked data/facts, to avoid a manifest injustice and to allow discovery to develop conflicting

extrinsic evidence in the record.

II.   MASHABLE DID NOT MEET ITS BURDEN OF PROVING THE EXISTENCE
OF A BINDING CONTRACT BETWEEN SINCLAIR & INSTAGRAM, &
SEPARATELY INSTAGRAM & MASHABLE

       Defendant Mashable bears the burden of proof that Sinclair was bound by an agreement

with Instagram and any sublicense Mashable enjoyed from all applicable agreements. Bourne v.

Walt Disney Co., 68 F.3d 621, 631 (2d Cir.1995)(where dispute turns on “whether a license is

held by the accused infringer,” defendant must “com[e] forward with evidence of a license.”) To

                                                                                                 2
        Case 1:18-cv-00790-KMW Document 32 Filed 04/27/20 Page 3 of 11



establish a license, Mashable is required to submit authentic, competent and admissible proof

that it obtained Instagram’s explicit consent. See Ward v. Nat'l Geographic Soc., 208 F. Supp. 2d

429, 443 (S.D.N.Y. 2002)(citing Gardner, 279 F.3d at 778) (a “licensee [must] get explicit

consent from his or her licensor”). Mashable failed to provide any proof, only incomplete API

terms. In any event, the Court applied Instagram’s current Terms to form the basis of a valid

license and sublicense.

       The Court takes judicial notice of Instagram’s contemporaneous Terms of Use and
       Privacy Policy, both of which are publicly available online. See Fed. R. Evid. 201(b)(2);
       Force v. Facebook, Inc., 934 F.3d 53, 59 n. 5 (2d Cir. 2019). These agreements, which
       are incorporated into the Platform Policy by reference, are properly considered in
       deciding this motion to dismiss. See Sira, 380 F.3d at 67. Finally, the Court notes that
       Instagram’s policies have been updated since the infringement alleged in the Second
       Amended Complaint. Order at 4, FN 2.

       By permitting Mashable to avoid its burden, the Court unfairly prejudiced Sinclair.

a.     Sinclair May Not Be Bound by the Instagram Terms

       Upon studied reflection, Sinclair believes she may not be bound by the Instagram Terms

of Use (“TOU”) or have given up specific rights such as a sublicense to Mashable of her Photo.

In December 2012, Sinclair first downloaded Instagram as a mobile app. There is no proof in the

record that she affirmatively consented to the 2012 Instagram TOU in a manner that is

acceptable under California law, and denies she may be bound.

       Courts have traditionally been reluctant “to enforce browsewrap agreements against

individual consumers” if a website provides “no notice to users nor prompts them to take any

affirmative action to demonstrate assent, even close proximity of the hyperlink to relevant

buttons users must click on—without more—is insufficient to give rise to constructive notice.”

Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1178–79 (9th Cir. 2014). See also Long v.

Provide Commerce, Inc., 245 Cal. App. 4th 855, 867, 200 Cal. Rptr. 3d 117, 127 (2016). (“[A]

                                                                                                   3
        Case 1:18-cv-00790-KMW Document 32 Filed 04/27/20 Page 4 of 11



conspicuous ‘terms of use’ hyperlink may not be enough to alert a reasonably prudent Internet

consumer to click the hyperlink.”)

       In December 2019, the Ninth Circuit derided a gambling app’s TOU in upholding a

user’s defense that he was not bound by the Terms, colorfully holding that, the terms weren’t

simply ambiguous, but more importantly “the user would need Sherlock Holmes’s instincts to

discover the Terms” that contained the contested language. Wilson v. Huuuge, Inc., 2019 U.S.

App. LEXIS 37952, at *3. The court elucidated a handful of factors that would weigh against a

finding sufficient notice to hold a user was bound by the TOC, including terms . . . “buried at the

bottom of the page or tucked away in obscure corners of the website,” especially when such

scrolling is not required to use the site [or] where the terms are available only if users scroll to a

different screen, [or] complete a multiple-step process of clicking non-obvious links, or parse

through confusing or distracting content and advertisements . . . Even where the terms are

accessible via a conspicuous hyperlink in close proximity to a button necessary to the function of

the website, courts have declined to enforce such agreements. Id. at 10.

       Defendants failed to submit any proof that Plaintiff assented to the TOU. If Sinclair

issued no license to Instagram, no sublicense to Mashable can exist.

b.     Licenses Must Be Construed In Accord With the Copyright Act

       Upon general principles, a copyright license “must be construed in accordance with the

purposes underlying federal copyright law.” Cohen v. Paramount Pictures Corp., 845 F.2d 851,

854 (9th Cir.1988) (citations omitted). And “[c]hief among these purposes is the protection of the

author’s rights.” Id. Thus, any ambiguities in constructing the license must be resolved in favor

of the author. S.O.S., Inc. v. Payday, Inc., 886 F.2d 1081, 1088 (9th Cir. 1989)(contract rules

apply only to the extent such rules do not interfere with federal copyright law or policy”).

                                                                                                     4
        Case 1:18-cv-00790-KMW Document 32 Filed 04/27/20 Page 5 of 11



Respectfully, the Court erred when it noted that “Instagram could certainly make its user

agreements more concise and accessible,” but concluded that “the law does not require it to do

so.” Order at *3. The law requires that such language be construed to protect the photographer’s

rights and a failure to include clear language reserves to the author any ambiguously granted

rights. The Court thus erroneously construed Instagram’s terms in a manner inconsistent with

federal copyright law, depriving Sinclair of her rights and this “result is contrary to federal

copyright policy.” S.O.S., 886 F.2d at 1088.

III. MASHABLE USED SINCLAIR’S PHOTO IN VIOLATION OF INSTAGRAM’S
PLATFORM POLICY

       Historically, Instagram automatically terminated the sublicense rights if a publisher

such as Mashable violated the API Platform terms. Up until 2015, Instagram’s Platform Policy

explicitly made it clear that: “Your [e.g. Mashable’s] rights to use the Instagram APIs terminate

automatically if (i) you violate any of these terms.” Attached as Ex. A as Instagram API

policies. 1 This critical concept should still be applicable and the Court must honor restrictions

Plaintiff placed on her photo’s use by Mashable, and terminate the sublicense as a remedy, or

allow a jury to find that a sublicense was terminated based on Instagram’s intent within that

policy. Plaintiff expressly denied any license for her photo’s use in the Mashable article. When

Mashable went ahead and used Plaintiff’s photo in the article anyway, it violated Instagram’s

API Platform Policies and should have automatically terminated Mashable’s sub-licensing rights

to the photo.

       Critically, both the Court and Mashable in its Motion 2 [ECF No. 19] and reply brief [ECF


1
  https://web.archive.org/web/20120412164025/http:/instagram.com/legal/terms/api.
2
  Mashable references the API policy by burying it on page 8, FN 8 of its Motion: “Instagram
provides its API to allow website publisher users and others to ‘discover content, get digital
rights to media, and share media using web embeds’ subject to compliance with users’ privacy
                                                                                                     5
          Case 1:18-cv-00790-KMW Document 32 Filed 04/27/20 Page 6 of 11



No. 28] avoid referencing whether Mashable violated the Instagram Platform Policy. Even if,

arguendo, Sinclair agreed to the TOU with Instagram, Mashable has failed to submit

uncontradicted evidence proving that it fully complied with all the terms of the Instagram

Platform Policy. In fact, the opposite is likely true.

         Plaintiff has submitted written proof in the SAC that she denied Mashable any type of

license which is extrinsic evidence that she placed a clear “requirement or restriction” on the use

of her Photo. See Ex. A of SAC (email chain with Mashable). Sinclair owns her “User Content”

as acknowledged by Instagram. The Instagram Platform Policy requires that Mashable (as an

alleged sublicensee under the API) “Comply with any requirements or restrictions imposed

on usage of Instagram user photos and videos ("User Content") by their respective owners.

You are solely responsible for making use of User Content in compliance with owners'

requirements or restrictions. 3

         In construing the existence of the licenses, the Court notes that Instagram’s Terms have

changed since 2016. Order at *4. Instagram’s API Platform policy also appears to have changed

over time, including in November 2015, a few months before the Mashable article was published

with Sinclair’s Photo. 4 Plaintiff pursued a copyright infringement claim by attempting to enforce

an Instagram policy and is requesting that a jury make a finding on whether Mashable’s

sublicense to this photo terminated automatically upon Mashable using the photo after Plaintiff

had previously restricted its use by expressly denying a license to Mashable.




settings and other restrictions imposed by Instagram users on their content in their Instagram
posts.).” Note this is NOT even the full actual API policy, but Mashable’s misleading
paraphrasing that glosses over the restrictions Instagram placed on the use of the API.
3
    See current API Platform policyA-11at: https://www.instagram.com/about/legal/terms/api/.
4
    https://www.instagram.com/developer/changelog/
                                                                                                    6
        Case 1:18-cv-00790-KMW Document 32 Filed 04/27/20 Page 7 of 11



a.     Mashable Failed to Secure Permission from Plaintiff

       The Platform Policy reads that a publication (such as Mashable) may not “use the

Instagram API to simply display User Content […] without our prior permission.” Platform

Policy, Section A, Paragraph 16. Here, Mashable seemingly used Instagram’s API to simply

“display User Content.” The Platform Policy also states that “You represent and warrant that you

own or have secured all rights necessary to display, distribute and deliver all content in your app

or website.” Platform Policy, Section D, Paragraph 9. There is no evidence that Mashable first

obtained Instagram’s “prior permission” for this use. Thus, Mashable failed to secure from

Plaintiff “all rights necessary to display” Plaintiff’s work on Mashable’s for-profit “website.”

b.     Mashable is attempting to enforce an agreement between Plaintiff and Instagram

       The Court found that “Mashable need not be an intended beneficiary of the agreements

by which Plaintiff authorized Instagram to sublicense the Photograph in order to receive a valid

sublicense from Instagram.” Order at *6. Respectfully, the Court cites no case law in support of

this conclusion, and goes on to find that “[w]hether Mashable is an intended beneficiary would

only matter if Mashable were attempting to enforce one of the agreements between Instagram

and Plaintiff, which Mashable is not.” Id., citing Bancomer, S.A. v. Superior Court, 52 Cal. Rptr.

2d 435, 440 (Cal. Ct. App. 1996) (discussing rights of intended and incidental beneficiaries).

But, this finding shows that Mashable is clearly intending to enforce an agreement between

Plaintiff (the user) and Instagram. The Order is unclear as to Plaintiff’s legal relationship with

Mashable, which contends in its Motion that it is in “privity of contract” with Plaintiff, yet the

Court finds that Mashable is not a beneficiary of an alleged Instagram/Sinclair agreement.

Without enforcing the TOU and API Platform Policy terms, Instagram would be without a right

to sub-license to Mashable, as a sub-license can never exist if the sub-licensor does not hold a

                                                                                                     7
        Case 1:18-cv-00790-KMW Document 32 Filed 04/27/20 Page 8 of 11



valid license to the work. See Spinelli v. Nat'l Football League, 903 F.3d 185, 197 (2d Cir. 2018)

(a valid license is a defense to claims of infringement). The Court also held that third-party

beneficiary status was irrelevant because “[p]laintiff authorized Instagram to grant a sublicense

to, inter alia, anyone who uses Instagram’s API.” Order at 6. This reasoning seems circular

because the user (Plaintiff) may have granted the right to sub-license to Instagram only

conditioned on the sub-licensees abiding by Instagram’s Platform Policy. To benefit from a sub-

license one must be an intended third-party beneficiary and “ambiguous” language that purports

to establish the same is insufficient: Agence France Presse v. Morel, 769 F. Supp. 2d 295, 303

(S.D.N.Y. 2011) (citations and quotations omitted); see also Melendez v. Vaiana, 2017 WL

8183139, at *6 (C.D. Cal. Oct. 19, 2017) (“Each Twitter user is not an intended beneficiary of

every other Twitter user’s agreement.”). Because Mashable has not established it was an

intended beneficiary of Instagram’ TOU, it cannot be considered as being an express or even

implied sublicensee.

c.     Consideration Fails as a Matter of Law

       Although a written instrument is presumptive evidence of consideration (Civ. Code, §

1614) and the burden of proof is upon the party seeking to invalidate an agreement for lack of

consideration (Civ. Code, § 1615), the presumption is rebuttable, and lack of consideration

may be shown by extrinsic evidence. Star Pac. Investments, Inc. v. Oro Hills Ranch, Inc., 121

Cal. App. 3d 447, 456, 176 Cal. Rptr. 546, 550 (Ct. App. 1981).

       If the alleged consideration is that Plaintiff enjoyed a general benefit by using Instagram,

she must be entitled to fully enjoy all the benefit which includes her right to restrict how her

User-owned content is used by API users. In other words, the consideration flows from the

API/Platform policies. The Court, however, may have improperly cured Mashable’s defect of

                                                                                                    8
        Case 1:18-cv-00790-KMW Document 32 Filed 04/27/20 Page 9 of 11



proving a valid sublicense by denying Plaintiff relief to enforce violations by Mashable under the

API Platform policy. See Order at *4 (“By creating an Instagram account, Plaintiff agreed to

Instagram’s Terms of Use”). The Court wrongfully assumed that valid consideration existed

factually as it relates to the “restrictions and requirements” Plaintiff placed on the photo in

question and expected to receive the benefit of those restrictions. This factual dispute requires

the presentation of evidence to determine how the Instagram agreement provided her full and

valid consideration. Sinclair alternatively moves for leave of Court to add Instagram as a party

should the Court decide that Plaintiff cannot enforce her rights directly against Mashable’s API

Policy violations.

IV. PLAINTIFF SUFFICIENTLY PLEAD THAT ZIFF DAVIS CONTROLS
MASHABLE

       Plaintiff sufficiently plead under a notice pleading standard that she was suing Ziff Davis

for its control over Mashable, Inc. SAC at ¶ 19. This allegation is sufficient to put Ziff Davis on

notice that Plaintiff alleges that Ziff Davis controls Mashable. Further, no factual discovery has

occurred which makes this factual dispute of controlling acts by Ziff Davis a genuine issue of

material fact in dispute and not subject to dismissal at this stage.

V. CONCLUSION

       Defendants’ Motion and the Order fail to show support for a claim that a contract exists

between Plaintiff and Instagram and fails to address whether Mashable violated the API policies.

Plaintiff prays the Court deny the Motion in its entirety and all other relief the Court deems

necessary. Alternatively, should the Court grant the Motion, Plaintiff seeks leave to amend the

SAC.




                                                                                                     9
       Case 1:18-cv-00790-KMW Document 32 Filed 04/27/20 Page 10 of 11



Dated: April 27, 2020

                                     /s/James Bartolomei

                                     James H. Bartolomei, Esq.
                                     Duncan Firm, P.A.
                                     809 W. 3rd Street
                                     Little Rock, Arkansas 72201
                                     501-228-7600 phone
                                     501-228-0415 fax
                                     james@duncanfirm.com

                                     Bryan D. Hoben, Esq.
                                     1112 Main Street
                                     Peekskill, NY 10566
                                     347-855-4008
                                     914-992-7135 fax
                                     bryan@hobenlaw.com

                                     Attorneys for Plaintiff




                                                                         10
       Case 1:18-cv-00790-KMW Document 32 Filed 04/27/20 Page 11 of 11



                                        CERTIFICATE OF SERVICE

I hereby certify that on this 27th day of April, 2020, a true and correct copy of the foregoing was
filed with the Court through the ECF-CM electronic filing system, which will automatically
serve electronic notice of the same on the counsel of record and hard copies were delivered to the
court under its rule.



                                      /s/ James Bartolomei

                                      James H. Bartolomei, Esq.
                                      Duncan Firm, P.A.
                                      809 W. 3rd Street
                                      Little Rock, Arkansas 72201




                                                                                                11
